Appeal from an order of the Supreme Court (Demarest, J.), entered November 22, 2000 in Franklin County, which, inter alia, denied a motion by defendant Adirondack Medical Center to dismiss the complaint for failure to comply with a prior order.
In view of the fact that plaintiff furnished defendant Adirondack Medical Center with a facially sufficient bill of particulars during the pendency of the present motion and considering that no conditional order was ever issued against plaintiff, we are not persuaded that Supreme Court abused its broad discretion in refusing to impose the ultimate sanction of dismissal (see, Ashline v Kestner Engrs., 219 AD2d 788, 790; Matter of Landrigen v Landrigen, 173 AD2d 1011, 1012). Any objections that Adirondack may have to plaintiff’s June 16, 2000 second supplemental amended bill of particulars may be addressed in a further motion.
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.